 Case 3:21-cv-00135-CRS Document 23 Filed 06/03/21 Page 1 of 1 PageID #: 876




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                             LOUISVILLE DIVISION
                               Electronically Filed

TIM BOYLE, individually, and as a)
                                 )
representative of a class of similarly
situated persons comprising the  )
                                 )
unincorporated labor organization,
The International Brotherhood of )        Civil Action No. 3:21-cv-135 CRS
Teamsters, Local 2727,           )
                                 )
                      Plaintiff, )
                                 )
v.                               )
                                 )
UNITED PARCEL SERVICE CO.        )
(AIR),                           )
                                 )
                    Defendant. )
                                 )

                                     ORDER

      MOTION HAVING BEEN MADE, and the Court having reviewed the

record and being otherwise sufficiently advised;

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike and substitute

Exhibit H [ECF No. 20-6] from the Notice of Filing [ECF No. 20] is GRANTED.

      IT IS HEREBY FURTHER ORDERED that the Clerk shall replace

Exhibit H [ECF No. 20-6] with the properly redacted version filed by Plaintiff in

conjunction with the instant motion.

      IT IS SO ORDERED.

                    June 3, 2021
